             Case 2:21-bk-52275                            Doc 2        Filed 06/30/21 Entered 06/30/21 17:57:12   Desc Main
                                                                        Document     Page 1 of 11
MANDATORY FORM PLAN (Revised 01/08/2021)

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        SOUTHERN DISTRICT OF OHIO

 In re                                                                               )        Case No.
 Faith M Hamrick                                                                     )
                                                                                     )    Chapter 13
                                           Debtor(s)                                 )    Judge

                                                                            CHAPTER 13 PLAN

1. NOTICES
 The Debtor has filed a case under chapter 13 of the Bankruptcy Code. A notice of the case (Official Form 309I) will be sent
 separately.

 This is the Mandatory Form Chapter 13 Plan adopted in this District. Local Bankruptcy Rule (“LBR”) 3015-1. “Debtor” means
 either a single debtor or joint debtors as applicable. “Trustee” means Chapter 13 Trustee. Section “§” numbers refer to sections of
 Title 11 of the United States Bankruptcy Code. “Rule” refers to the Federal Rules of Bankruptcy Procedure.
 Unless otherwise checked below, the Debtor is eligible for a discharge under § 1328(f).
              Debtor        is not eligible for a discharge.
              Joint Debtor        is not eligible for a discharge.
     Initial Plan.
    Amended Plan. The filing of this Amended Plan shall supersede any previously filed Plan or Amended Plan and must be served
 on the Trustee, the United States trustee, and all adversely affected parties. If the Amended Plan adversely affects any party, the
 Amended Plan shall be accompanied by the twenty-one (21) day notice. Rule 2002(a)(9). Any changes (additions or deletions) from
 the previously filed Plan or Amended Plan must be clearly highlighted in a conspicuous manner in the Amended Plan filed with the
 Court. LBR 3015-2(a)(1).
 If an item is not checked, the provision will be ineffective if set out later in the Plan.

                The checkboxes below will be checked automatically if information is entered in the referenced Plan provisions.

   This Plan contains nonstandard provisions in Paragraph 13.
   The Debtor proposes to limit the amount of a secured claim based on the value of the collateral securing the claim. See
 Paragraph(s) 5.1.2(A) and/or 5.1.4(A).
   The Debtor proposes to eliminate or avoid a security interest or lien. See Paragraph(s) 5.4.1, 5.4.2, and/ or 5.4.3.

 NOTICE TO CREDITORS: You should read this Plan carefully, including Paragraph 13 (Nonstandard Provisions), and
 discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult
 one. Except as otherwise specifically provided, upon confirmation, you will be bound by the terms of this Plan. Your claim
 may be reduced, modified, or eliminated. The Court may confirm this Plan if no timely objection to confirmation is filed.


2. PLAN PAYMENT AND LENGTH

2.1 Plan Payment. The Debtor shall pay to the Trustee the amount of $ 1,330.00 per month. [Enter step payments below, if any.]
The Debtor shall commence making payments not later than thirty (30) days after the date of filing of the Plan or the order for relief,
whichever is earlier. § 1326(a)(1).

2.1.1 Step Payments, if any:

2.2 Unsecured Percentage.

  Percentage Plan. Subject to Paragraph 2.3, this Plan will not complete earlier than the payment of           % on each allowed
nonpriority unsecured claim.

   Pot Plan. Subject to Paragraph 2.3, the total amount to be paid by the Debtor to the Trustee is
$ 79,800.00 . Assuming all claims are filed as scheduled or estimated by the Debtor, payment on each
allowed nonpriority unsecured claim is estimated to be no less than 27.80 %.
                                                                               Page 1 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
             Case 2:21-bk-52275                            Doc 2        Filed 06/30/21 Entered 06/30/21 17:57:12          Desc Main
                                                                        Document     Page 2 of 11
MANDATORY FORM PLAN (Revised 01/08/2021)

2.3 Means Test Determination.

  Below Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected length of the Plan must be a
minimum of thirty-six (36) months but not to exceed sixty (60) months.

   Above Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, projected length of the Plan must be
sixty (60) months.

Upon notice filed with the Court, the Trustee is authorized to administratively increase the proposed percentage payable to nonpriority
unsecured creditors to ensure the Plan complies with § 1325(b)(1)(B).

3. PRE-CONFIRMATION LEASE PAYMENTS AND ADEQUATE PROTECTION PAYMENTS

Pre-confirmation personal property lease payments governed by § 1326(a)(1)(B) shall be made as part of the total Plan payment to the
Trustee. LBR 3070-1(a). Pre-confirmation adequate protection payments governed by § 1326(a)(1)(C) shall be made as part of the
total Plan payment to the Trustee. LBR 3070- 1(b). The lessor/secured creditor must file a proof of claim to receive payment. LBR
3070-1(a) and (b).

  NONE
 Name of Lessor/Secured Creditor                                     Property Description              Monthly Payment Amount
 American Honda Finance (p)                                          2019 Honda CRV 15000 miles        200.00
                                                                     In Debtor's Possession
                                                                     Value per KBB

4. SECURED CLAIMS: TREATMENT, TIMING AND SERVICE REQUIREMENTS

4.1          Non-Government Unit Secured Claims. The Debtor may propose to limit the amount of a secured claim based on the value of
             the collateral securing the claim by the procedure proposed in Paragraphs 5.1.2(A) and 5.1.4(A). Further, the Debtor may
             propose to eliminate or avoid a security interest or lien by the procedure proposed in Paragraphs 5.4.1, 5.4.2, and 5.4.3. If the
             Debtor proposes to seek any of the above-stated relief by way of motion or claim objection, the motion or claim objection
             must be filed on or before the § 341 meeting of creditors or the confirmation hearing may be delayed. If a judicial lien or
             nonpossessory, nonpurchase-money security interest is discovered after confirmation of the Plan, a motion to avoid the
             judicial lien or security interest may be promptly filed after it is discovered.

4.2          Governmental Unit Secured Claims. A request to determine the amount of the secured claim of a governmental unit or to
             modify and eliminate the secured claim of a governmental unit may be made only by motion or claim objection. Rule
             3012(c). Any motion or claim objection that includes a request to determine the amount of the secured claim of a
             governmental unit (including any such motion or claim objection that also includes a request to determine the amount of the
             secured claim of a non-governmental entity) may be filed only after the governmental unit files a proof of claim or after the
             time for filing one has expired. Rule 3012, advisory committee note (2017 Amendments).

4.3          Service Requirements. If the Debtor proposes to seek relief under Paragraphs 5.1.2(A), 5.1.4(A), 5.4.1, 5.4.2, or 5.4.3, the
             motion, Plan or claim objection, as applicable, must be served in the manner provided by Rule 7004 for service of a summons
             and complaint. Rule 3007(a)(2), Rule 3012(b), and Rule 4003(d).

4.4          Retention of Lien. The holder of any claim listed in Paragraphs 5.1.2(A) or (B), 5.1.3, 5.1.4(A) or (B), and 5.4.1 will retain
             its lien on the property interest of the Debtor or the Debtor's estate until the earlier of -- (a) payment of the underlying debt
             determined under nonbankruptcy law, (b) discharge of the underlying debt under § 1328, or (c) completion of the Plan -- at
             which time the lien will terminate and be released by the creditor.

5. PAYMENTS TO CREDITORS

                                                                     SUMMARY OF PAYMENTS BY CLASS

 Class                                                               Definition                        Payment/Distribution by Trustee
 Class 1                                                             Claims with Designated Specific   Paid first in the monthly payment
                                                                     Monthly Payments                  amount designated in the Plan

                                                                                   Page 2 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
             Case 2:21-bk-52275                            Doc 2        Filed 06/30/21 Entered 06/30/21 17:57:12            Desc Main
                                                                        Document     Page 3 of 11
MANDATORY FORM PLAN (Revised 01/08/2021)
Class 2                         Secured Claims with No                                                 Paid second and pro rata with other
                                Designated Specific Monthly                                            Class 2 claims.
                                Payments and Domestic Support
                                Obligations (Arrearages)
Class 3                         Priority Claims                                                        Paid third and pro rata with other
                                                                                                       Class 3 claims.
 Class 4                                                             Nonpriority Unsecured Claims      Paid fourth and pro rata with other
                                                                                                       Class 4 claims.
 Class 5                                                             Treatment of Claims with a Non-   See Paragraph 5.5
                                                                     Filing Codebtor, Guarantor, or
                                                                     Third Party
 Class 6                                                             Claims Paid by the Debtor         Not applicable

Except as provided in Paragraph 3, the Trustee shall begin making distributions upon confirmation. To the extent funds are available,
the maximum number of Classes may receive distributions concurrently. Notwithstanding the above, the Trustee is authorized within
the Trustee’s discretion to calculate the amount and timing of distributions as is administratively efficient. If the Trustee receives
written communication from a creditor that a claim has been paid in full, released, waived, or otherwise deemed satisfied, the Trustee
may file a Notice of Deemed Satisfaction of Claim with the Court and distribute any funds returned to the Trustee relating to such
claim to other creditors without further order of the Court.

5.1 CLASS 1 - CLAIMS WITH DESIGNATED SPECIFIC MONTHLY PAYMENTS

The following Class 1 claims shall be paid first in the monthly payment amount designated below. The Plan payment is calculated in
an amount that is sufficient for the Trustee to make a full monthly distribution on all Class 1 claims plus the statutory Trustee fee. If
the Debtor makes a payment that is less than the full Plan payment amount, the Trustee will make distributions on Class 1 claims in
the order of priority set forth in the Bankruptcy Code.

5.1.1 Maintenance of Regular Mortgage Payments

Regular mortgage payments shall be calculated to include the payment due the month after the filing of the petition. For mortgage
loan claims disbursed by the Trustee, arrearage payments shall be calculated to include the payment due for the month of the filing of
the petition. Arrearages shall be listed in Paragraph 5.2.1 and paid as Class 2 claims.

Trustee disburse.
  NONE

Debtor direct pay. Unless otherwise ordered by the Court, regular monthly mortgage payments may be paid directly by the Debtor
only if the mortgage is current as of the petition date. LBR 3015-1(d).
   NONE

5.1.2 Modified Mortgages or Liens Secured by Real Property

The following claims are subject to modification as (1) claims secured by real property that is not the Debtor's principal residence, (2)
claims secured by other assets in addition to the Debtor's principal residence, or (3) claims for which the last payment on the original
payment schedule for a claim secured only by a security interest in real property that is the Debtor's principal residence is due before
the date on which the final payment under the Plan is due. §§ 1322(b)(2), (c)(2).

5.1.2(A) Cramdown/Real Property. To the extent that a claim is in excess of the value of the property, the balance in excess of the
value of the property shall be treated as a Class 4 nonpriority unsecured claim. See Paragraph 4 for more information.

    NONE

5.1.2(B) Non-Cramdown/Real Property. The full amount of the following claims shall be paid through the Plan because the value of
the property is greater than the value of the claim. The proof of claim amount will control, subject to the claims objection process.

    NONE


                                                                                   Page 3 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
             Case 2:21-bk-52275                            Doc 2     Filed 06/30/21 Entered 06/30/21 17:57:12           Desc Main
                                                                     Document     Page 4 of 11
MANDATORY FORM PLAN (Revised 01/08/2021)
5.1.3 Claims Secured by Personal Property for Which § 506 Determination is Not Applicable [“910 Claims/Personal
Property”]

The following claims are secured by a purchase money security interest in either (1) a motor vehicle acquired for the Debtor’s
personal use within 910 days of the petition date or (2) personal property acquired within one year of the petition date. The proof of
claim amount will control, subject to the claims objection process.

      NONE

5.1.4 Claims Secured by Personal Property for Which § 506 Determination is Applicable

The following claims are secured by personal property not described above in Paragraph 5.1.3.

5.1.4(A) Cramdown/Personal Property. To the extent that a claim is in excess of the value of the property, the balance in excess of
the value of the property shall be treated as a Class 4 nonpriority unsecured claim. See Paragraph 4 for more information.

      NONE
         Name of Creditor/Procedure                                            Property Description         Purchase/ Transaction Date
 1.          American Honda Finance (p)                                        2019 Honda CRV 15000 miles   4/13/2020
                                                                               In Debtor's Possession
               Motion                                                          Value per KBB
               Plan
               Claim Objection
             Value of Property                      Estimated                  Interest Rate                Minimum Monthly Payment
                                                    Secured Claim to                                        Including Interest
                                                    be Paid
 1.          $29,826.00                             $29,826.00                 6.00%                        $1,110.33

5.1.4(B) Non-Cramdown/Personal Property. The full amount of the following claims will be paid through the
Plan because the value of the property is greater than the value of the claim. The proof of claim amount will control,
subject to the claims objection process.

      NONE

5.1.5 Domestic Support Obligations (Ongoing) - Priority Claims under § 507(a)(1)

The name of any holder of any domestic support obligation as defined in § 101(14A) shall be listed below. If the Debtor becomes
subject to a domestic support obligation during the Plan term, the Debtor shall notify his or her attorney and the Trustee. Arrearages
shall be listed in Paragraph 5.2.2 and paid as Class 2 claims.

      NONE

5.1.6 Executory Contracts and Unexpired Leases

Service Requirements. The Plan shall be served on the holder of any executory contract or unexpired lease listed in Paragraph 5.1.6.

The Debtor rejects the following executory contracts and unexpired leases.

             Notice to Creditor of Deadline to File Claim for Rejection Damages: A proof of claim for rejection damages must be filed
             by the creditor within ninety (90) days from the date of confirmation of the Plan. Rule 3002(c)(4). Such claim shall be treated
             as a Class 4 nonpriority unsecured claim.

      NONE

The Debtor assumes the following executory contracts and unexpired leases. Unless otherwise ordered by the
Court, all motor vehicle lease payments shall be made by the Trustee. LBR 3015-1(c)(1). Any prepetition arrearage shall be cured in
monthly payments prior to the expiration of the executory contract or unexpired lease. The Debtor may not incur debt to exercise an
option to purchase without obtaining Trustee or Court approval. LBR 4001-3.
                                                                            Page 4 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
             Case 2:21-bk-52275                            Doc 2     Filed 06/30/21 Entered 06/30/21 17:57:12            Desc Main
                                                                     Document     Page 5 of 11
MANDATORY FORM PLAN (Revised 01/08/2021)

Trustee disburse.

  NONE
 Name of Creditor                  Property Description Regular Number of         Monthly             Estimated Arrearage Contract/Lease
                                                        Payments                  Contract/Lease      as of Petition Date Termination Date
                                                        Remaining as of           Payment
                                                        Petition Date
 American Honda                    2018 Acura RDX                                 $0.00               $0.00
 Finance (p)                       Lease started
                                   10/19/2019
                                   Lease ends
                                   9/15/2021
                                   Monthly Payment
                                   due $564

Debtor direct pay.

    NONE

5.1.7 Administrative Claims

The following claims are administrative claims. Unless otherwise ordered by the Court, requests for additional attorney fees beyond
those set forth below will be paid after the attorney fees set forth below and in the same monthly amount as set forth below. LBR
2016-1(b).

  NONE
 Name of Claimant                                   Total Claim                   Amount to be Disbursed by     Minimum Monthly Payment
                                                                                  Trustee                       Amount
 Scott R. Needleman 0055533                         4,350.00                      3,283.00                      193.12

5.2 CLASS 2 - SECURED CLAIMS WITH NO DESIGNATED MONTHLY PAYMENTS AND DOMESTIC SUPPORT
OBLIGATIONS (ARREARAGES)

5.2.1 Secured Claims with No Designated Monthly Payments

The following claims are secured claims with no designated monthly payments, including mortgage arrearages, certificates of
judgment, and tax liens. The proof of claim amount shall control, subject to the claims objection process. Class 2 claims shall be paid
second and shall be paid pro rata with other Class 2 claims. The interest rate in Paragraph 7 does not apply to claims in this Paragraph.

    NONE

5.2.2 Domestic Support Obligations (Arrearages) - Priority Claims under § 507(a)(1)

The name of any holder of any domestic support obligation arrearage claim or claim assigned to or owed to a governmental unit and
the estimated arrearage amount shall be listed below.

    NONE

5.3 CLASS 3 - PRIORITY CLAIMS

Unless otherwise provided for in § 1322(a), or the holder agrees to a different treatment, all priority claims under § 507(a) shall be
paid in full in deferred cash payments. § 1322(a). Class 3 claims shall be paid third and shall be paid pro rata with other Class 3
claims.

5.4 CLASS 4 - NONPRIORITY UNSECURED CLAIMS



                                                                            Page 5 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
             Case 2:21-bk-52275                            Doc 2     Filed 06/30/21 Entered 06/30/21 17:57:12    Desc Main
                                                                     Document     Page 6 of 11
MANDATORY FORM PLAN (Revised 01/08/2021)
Allowed nonpriority unsecured claims shall be paid a dividend as provided in Paragraph 2.2. Class 4 claims shall be paid fourth and
shall be paid pro rata with other nonpriority Class 4 claims.

5.4.1 Wholly Unsecured Mortgages/Liens

The following mortgages/liens are wholly unsecured and may be modified and eliminated. See In re Lane, 280 F.3d 663 (6th Cir.
2002). See Paragraph 4 for additional information. Preferred form motions and orders are available on the Court’s website at
www.ohsb.uscourts.gov.

    NONE

5.4.2 Judicial Liens Impairing an Exemption in Real Property

The following judicial liens impair the Debtor’s exemption in real property and may be avoided under § 522(f)(1)(A). See Paragraph 4
for additional information. Preferred form motions and orders are available on the Court’s website at www.ohsb.uscourts.gov.

    NONE

5.4.3 Nonpossessory, Nonpurchase-Money Security Interest in Exempt Property

The following nonpossessory, nonpurchase-money security interests impair the Debtor’s exemption in personal property and may be
avoided under § 522(f)(1)(B). See Paragraph 4 for additional information. Preferred form motions and orders are available on the
Court’s website at www.ohsb.uscourts.gov.

    NONE

5.4.4 Mortgages to be Avoided Under § 544

The following debts secured by a mortgage will be paid as unsecured claims concurrent with other Class 4 claims. The Debtor or the
Trustee shall file an adversary proceeding to determine whether the mortgage may be avoided. To the extent that the Trustee has
standing to bring such action, standing is hereby assigned to the Debtor, provided a colorable claim exists that would benefit the
estate.

    NONE

5.5 CLASS 5 - TREATMENT OF CLAIMS WITH A NON-FILING CODEBTOR, GUARANTOR, OR THIRD PARTY

5.5(A) Claims Paid by Non-Filing Codebtor, Guarantor, or Third Party. The following claims shall not be paid by the Trustee or
        the Debtor but shall be paid by a non-filing codebtor, guarantor, or third party.

    NONE

5.5(B) Claims Paid by Debtor or Trustee. The following claims with a non-filing codebtor or guarantor shall be paid by the Debtor
        or Trustee.
   NONE

5.6 CLASS 6 - CLAIMS PAID DIRECTLY BY THE DEBTOR

The following claims, which are not otherwise addressed in the Plan, shall not be paid by the Trustee but shall be paid directly by the
         Debtor.
  NONE

6. SURRENDER OF PROPERTY

The Debtor elects to surrender to the creditor the following property that is collateral for the creditor’s claim. Upon confirmation of
the Plan, the stay under § 362(a) and, if applicable, § 1301(a) shall be terminated as to the surrendered property only. Rule 3015(g)(2).


                                                                            Page 6 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
             Case 2:21-bk-52275                            Doc 2     Filed 06/30/21 Entered 06/30/21 17:57:12      Desc Main
                                                                     Document     Page 7 of 11
MANDATORY FORM PLAN (Revised 01/08/2021)
 NONE

7. INTEREST RATE

Unless otherwise stipulated by the parties, ordered by the Court or provided for in this Plan and except for claims treated in paragraph
5.1.1 and 5.2.1, secured claims shall be paid interest at the annual percentage rate of 6.0 % based upon a declining monthly
balance on the amount of the allowed secured claim. Interest is included in the monthly payment amount. See Till v. SCS Credit Corp.
(In re Till), 541 U.S. 465 (2004).

    This is a solvent estate. Unless otherwise provided, all nonpriority unsecured claims shall be paid in full with interest at           %
          from the date of confirmation. If this box is not checked, the estate is presumed to be insolvent.

8. FEDERAL INCOME TAX RETURNS AND REFUNDS

8.1 Federal Income Tax Returns

The Debtor shall provide the Trustee with a copy of each federal income tax return by April 30 of each year, unless otherwise ordered
by the Court.

8.2 Federal Income Tax Refunds

Notwithstanding single/joint tax filing status, the Debtor may annually retain the greater of (1) any earned income tax credit and
additional child tax credit or (2) $3,000 of any federal income tax refund for maintenance and support pursuant to § 1325(b)(2) and,
unless otherwise ordered by the Court, shall turn over any balance in excess of such amount to the Trustee by June 1 of each year.
Unless otherwise ordered by the Court, tax refunds turned over to the Trustee shall be distributed by the Trustee for the benefit of
creditors. Any motion to retain a tax refund in excess of the amount set forth above shall be filed and served pursuant to LBR
9013-3(b).

9. OTHER DUTIES OF THE DEBTOR

9.1 Change of Address, Employment, Marital Status, or Child or Spousal Support Payments

The Debtor shall fully and timely disclose to the Trustee and file any appropriate notice, application or motion with the Court in the
event of any change of the Debtor’s address, employment, marital status, or child or spousal support payments.

9.2 Personal Injury, Workers Compensation, Bonuses, Buyout, Severance Package, Lottery Winning, Inheritance, or Any
Other Funds to Which the Debtor May Be Entitled or Becomes Entitled to Receive

The Debtor shall keep the Trustee informed as to any claim for or receipt of money or property regarding personal injury, workers
compensation, bonuses, buyout, severance package, lottery winning, inheritance, or any other funds to which the Debtor may be
entitled or becomes entitled to receive. Before the matter can be settled and any funds distributed, the Debtor shall comply with all
requirements for filing applications or motions for settlement with the Court as may be required by the Bankruptcy Code, the
Bankruptcy Rules, or the Local Bankruptcy Rules. Unless otherwise ordered by the Court, these funds shall be distributed by the
Trustee for the benefit of creditors.

9.3 Social Security

The Debtor shall keep the Trustee informed as to any claim for or receipt of social security funds.

10. INSURANCE

10.1 Insurance Information

As of the petition date, the Debtor’s real and personal property is insured as follows.
  NONE
Property Address/            Insurance Company          Policy Number               Full/Liability              Agent Name/ Contact
Description                                                                                                     Information


                                                                            Page 7 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
             Case 2:21-bk-52275                            Doc 2     Filed 06/30/21 Entered 06/30/21 17:57:12        Desc Main
                                                                     Document     Page 8 of 11
MANDATORY FORM PLAN (Revised 01/08/2021)
10.2 Casualty Loss Insurance Proceeds (Substitution of Collateral)

If a motor vehicle is deemed to be a total loss while there is still an unpaid claim secured by the motor vehicle, the Debtor shall have
the option to use the insurance proceeds to either (1) pay off the balance of the secured claim through the Trustee if the secured
creditor is a named loss payee on the policy or (2) upon order of the Court, substitute the collateral by purchasing a replacement motor
vehicle. If a replacement motor vehicle is purchased, the motor vehicle shall have a value of not less than the balance of the unpaid
secured claim, the Debtor shall ensure that the lien of the creditor is transferred to the replacement motor vehicle, and the Trustee shall
continue to pay the allowed secured claim. Unless otherwise ordered by the Court, if any insurance proceeds remain after paying the
secured creditor’s claim, these funds shall be distributed by the Trustee for the benefit of creditors.

11. EFFECTIVE DATE OF THE PLAN

The effective date of the Plan is the date on which the order confirming the Plan is entered.

12. VESTING OF PROPERTY OF THE ESTATE

Unless checked below, property of the estate does not vest in the Debtor until the discharge is entered. The Debtor shall remain
responsible for the preservation and protection of all property of the estate.

    Confirmation of the Plan vests all property of the estate in the Debtor in accordance with §§ 1327(b) and (c).

    Other

13. NONSTANDARD PROVISIONS

The nonstandard provisions listed below are restricted to those items applicable to the particular circumstances of the Debtor.
Nonstandard provisions shall not contain a restatement of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules or
the Mandatory Chapter 13 Form Plan. Any nonstandard provision placed elsewhere in this Plan is void and shall have no binding
effect.
   NONE

By filing this Plan, the Debtor, if unrepresented by an attorney, or the Debtor’s Attorney certifies that (1) the wording and order of
provisions of this Plan are identical to those contained in the Mandatory Form Chapter 13 Plan adopted in this District and (2) this
Plan contains no nonstandard provisions other than those set forth in Paragraph 13.

  Debtor's Attorney
                                                                                   /s/ Scott R. Needleman
                                                                                   Scott R. Needleman 0055533
  Date:         June 30, 2021                                                      The Needleman Law Office
                                                                                   5300 East Main Street
                                                                                   Suite 109
                                                                                   Columbus, OH 43213
                                                                                   Ph: 614-575-1188
                                                                                   Fx: 614-575-1186
                                                                                   j.ives@srneedleman.com

 Debtor                                                                              Joint Debtor
 /s/ Faith M Hamrick
 Faith M Hamrick
 Date:       June 30, 2021                                                           Date:




                                                                            Page 8 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
             Case 2:21-bk-52275                            Doc 2         Filed 06/30/21 Entered 06/30/21 17:57:12   Desc Main
                                                                         Document     Page 9 of 11
MANDATORY FORM PLAN (Revised 01/08/2021)

                                        NOTICE OF DEADLINE FOR OBJECTING TO PLAN CONFIRMATION

               Debtor has filed a Chapter 13 plan or an amended Chapter 13 plan (hereafter, the "Plan").

           Your rights may be affected. You should read the Plan carefully and discuss it with your attorney, if you have one in this
      bankruptcy case. If you do not have an attorney, you may wish to consult one.

            If you do not want the Court to confirm the Plan, you must file a written objection to the Plan. Objections to confirmation of
     an initial plan shall be filed within fourteen (14) days after the § 341 meeting of creditors is concluded. Objections to confirmation
     of an amended plan shall be filed with the later of twenty-one (21) days after service of the amended plan or fourteen (14) days
     after the 341 meeting of creditors is concluded. If a timely objection to the Plan is filed within seven (7) days of the confirmation
     hearing date, the confirmation hearing will be rescheduled. Rule 3015(f).

           Your objection to the Plan, explaining your position, must be filed with the Court and mailed by first class mail to the United
     States Bankruptcy Court

                                                                     170 North High Street, Columbus OH 43215

     OR your attorney must file the objection using the Court’s ECF System.

             The Court must receive your objection on or before the applicable deadline above.

             You must also send a copy of your objection either by 1) the Court's ECF System or by 2) first class mail to:

      Faith M Hamrick
      5805 Mouzon Drive
      Columbus, OH 43232


      Scott R. Needleman 0055533
      5300 East Main Street
      Suite 109
      Columbus, OH 43213




     and the United States trustee.

           If you or your attorney do not take these steps, the Court may decide that you do not oppose the terms of the Plan and may
     enter an order confirming the Plan without further hearing or notice.




                                                                                   Page 9 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
             Case 2:21-bk-52275                            Doc 2        Filed 06/30/21 Entered 06/30/21 17:57:12   Desc Main
                                                                       Document      Page 10 of 11
MANDATORY FORM PLAN (Revised 01/08/2021)

                                                                               Certificate of Service

         I hereby certify that a copy of the foregoing Chapter 13 Plan was served electronically on the date of filing through the
Court's ECF System on all ECF participants registered in this case at the email address registered with the Court and

             by first class mail on               6/30/2021          addressed to:



 Faith M Hamrick
 5805 Mouzon Drive
 Columbus, OH 43232

 American Honda Finance (p)
 PO Box 168088
 Irving, TX 75016-8088
 American Honda Finance (p)
 PO Box 168088
 Irving, TX 75016-8088
 American Honda Finance (p)
 PO Box 168088
 Irving, TX 75016-8088
 Capital One
 PO BOX 31293
 Salt Lake City, UT 84131
 Discover Personal Loan
 PO BOX 15316
 Wilmington, DE 19850
 Federal Loan Servicing (p)
 PO Box 69184
 Harrisburg, PA 17106
 Internal Revenue Service (p)
 Centralized Insolvency Operations
 PO Box 7346
 Philadelphia, PA 19101-7346
 Ohio Dept. of Taxation(p)
 ATTN: Bankruptcy Division
 PO Box 530
 Columbus, OH 43216-0530
 Old Navy
 PO BOX 965005
 Orlando, FL 32896
 PNC Bank
 PO BOX 3180
 Pittsburgh, PA 15230
 PNC Bank
 PO BOX 3180
 Pittsburgh, PA 15230
 QVC
 PO Box 2254
 West Chester, PA 19380
 Ulta
 6939 Americana Parkway
 Reynoldsburg, OH 43068
 University of Cincinnati
 PO BOX 932605
 Cleveland, OH 44193

    NONE
 by addressed to:
 American Honda Finance (p)

                                                                                     Page 10 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
             Case 2:21-bk-52275                            Doc 2      Filed 06/30/21 Entered 06/30/21 17:57:12     Desc Main
                                                                     Document      Page 11 of 11
MANDATORY FORM PLAN (Revised 01/08/2021)
 PO Box 168088
 Irving, TX 75016-8088

[For parties served using a Third-Party Notice Provider approved by the Administrative Office of the United States Courts pursuant
to Federal Rules of Bankruptcy Procedure 9001(9) and 2002(g)(4), add the following language]

 And the creditors and parties in interest shown on the                   6/30/2021
 Declaration of Mailing and Certificate of Service on                     6/30/2021


                                                                                      /s/ Scott R. Needleman
                                                                                      Scott R. Needleman 0055533
                                                                                      5300 East Main Street
                                                                                      Suite 109
                                                                                      Columbus, OH 43213
                                                                                  Ph: 614-575-1188
                                                                                  Fx: 614-575-1186
                                                                                      j.ives@srneedleman.com




                                                                             Page 11 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
